Name: Commission Regulation (EEC) No 2703/85 of 26 September 1985 concerning the stopping of fishing for saithe by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 27. 9 . 85 Official Journal of the European Communities No L 256/19 COMMISSION REGULATION (EEC) No 2703/85 of 26 September 1985 concerning the stopping of fishing for saithe by vessels flying the flag of Denmark registered in Denmark, have reached the quota allo ­ cated for 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 800/85 (4), provides saithe quotas for 1985 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions II a (EC-zone), III a, III b, c, d (EC-zone), IV, by vessels flying the flag of Denmark or HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions II a (EC-zone), III a, III b, c, d (EC-zone), IV, by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1985. Fishing for saithe in the waters of ICES divisions II a (EC-zone), III a, III b, c, d (EC-zone), IV, by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. \ Done at Brussels, 26 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7. 1982, p. 1 . 0 OJ No L 169, 28 . 6 . 1983, p. 14. 0 OJ No L 1 , 1 . 1 . 1985, p. 1 . (4) OJ No L 89, 29. 3 . 1985, p. 4.